Citation Nr: 1243778	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  03-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD) from October 10, 2000 to October 27, 2011.


REPRESENTATION

Appellant represented by:	John C. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel




INTRODUCTION

The Veteran had active duty from May 1972 to February 1977.

The appeal for service connection for schizophrenia originally came before the Board of Veterans' Appeals (Board) from a May 2001 rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In a decision of December 2004, the Board, in part, confirmed the denial of service connection for schizophrenia.

The Veteran subsequently appealed his claim for service connection for schizophrenia to the United States Court of Appeals for Veterans Claims (Court).  In a February 2006 Joint Motion to the Court, the parties requested that the Board's December 2004 decision be vacated and the case be returned to the Board for further action.  The Board remanded the claim to the RO in August 2006.

During the pendency of the appeal for service connection for schizophrenia, the Veteran disagreed with a January 2005 rating decision which assigned an initial 30 percent evaluation for PTSD and assigned an effective date of October 5, 2004 for the grant of service connection for PTSD.  Although the RO increased the initial evaluation assigned for PTSD to 70 percent effective January 20, 2005, the Veteran continued his appeal.  

In September 2008, the Board denied entitlement to service connection for schizophrenia, granted an effective date of June 18, 2004 for the grant of service connection for PTSD, granted an increased rating of 70 percent for PTSD from June 18, 2004, and denied a total disability rating based on individual umemployability (TDIU).  The Veteran subsequently appealed the September 2008 decision to the Court.  In a January 2011 Joint Motion, the Court vacated and remanded the issues of entitlement to service connection for schizophrenia, entitlement to an effective date prior to October 5, 2004 for an award of service connection for PTSD, entitlement to an initial evaluation in excess of 30 percent prior to January 20, 2005 and an evaluation in excess of 70 percent from January 20, 2005 for PTSD.  

The Board notes that in October 2008, the RO issued a rating decision granting entitlement to an earlier effective date of June 18, 2004 for service connection for PTSD with a 70 percent evaluation.  

Although the Court remanded the noted issues to the Board, the claims file was mistakenly routed via the RO.  The RO based its March 2011 denial of a higher initial rating than 70 percent including TDIU and an earlier effective date prior to June 18, 2004 for his service connected PTSD on the Board's October 2008 Board decision which the Court had vacated and remanded in January 2011.

In a March 2012 rating decision, the RO granted an earlier effective date for PTSD effective October 10, 2000, which was the date of receipt of the Veteran's original disability claim for service connection for PTSD which satisfied the appeal as to the earlier effective date for service connection for PTSD, and which was also pointed out in the Joint Motion as being the correct effective date; an evaluation of 100 percent was assigned because of hospitalization over 21 days from November 10, 2004; an evaluation of 70 percent was assigned from January 1, 2005; and evaluation of 100 percent was assigned because of hospitalization over 21 days from January 25, 2006; an evaluation of 70 percent was assigned from April 1, 2006; and an evaluation of 100 percent was assigned from October 28, 2011.  TDIU was granted from January 20, 2005 to October 28, 2011.

In a March 2012 Supplemental Statement of the Case, the RO denied entitlement to service connection for schizophrenia and entitlement to an initial evaluation in excess of 70 percent for PTSD.  In May 2012, the Veteran's representative indicated the desire to continue the appeal as to entitlement to service connection for schizophrenia and to an initial evaluation greater than 70 percent for PTSD.  

The issues have now been returned to the Board for compliance with the remaining instructions in the Court's January 2011 Joint Motion.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  Schizophrenia was not incurred in service or manifest until many years after service and is not related to service.

2.  From October 10, 2000 to October 27, 2011, the Veteran's PTSD caused total occupational and social impairment with gross impairment in communication and intermittent inability to perform activities of daily living, in addition to some hallucinations, memory loss, irritability, sleep impairment, nightmares, suspiciousness, problems concentrating, and chronic depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.384 (2012).

2.  The criteria for an initial rating of 100 percent for PTSD are met from October 10, 2000 to October 27, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.20, 4.115, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran's claim for an increased initial evaluation arises from his disagreement following the original grant of service connection for PTSD.  Courts have held that once service connection is granted, the claim is substantiated, so additional notice is not required and any defect in the notice generally is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA as to the claim for an increased initial evaluation for PTSD. 

The Veteran has received numerous communications notifying him of the criteria and evidence required to substantiate his claim for service connection for schizophrenia to include in January 2001, February and December 2003, November 2006, and November 2008.  March 2006 notice complying with the requirements of Dingess was issued to the Veteran, and the claim was readjudicated thereafter in 2007.  In any event, notice regarding assignment of a disability evaluation or an effective date for a grant of service connection is, however, moot in this case, since the claim of service connection has not been granted. 

The record establishes that the Veteran has been represented by counsel since October 2000.  The Veteran's counsel clearly is aware of the requirements of the VCAA and the elements needed to substantiate the Veteran's claim for service connection for schizophrenia.  This is particularly true given that the representative has represented the Veteran before the Court, and has submitted or signed joint pleadings which reflect knowledge of the VCAA.  If there is any error or deficiency in the notice to the Veteran in connection with the claim for service connection for schizophrenia, such error has not resulted in any prejudice to the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to sympathetic reading below). 

The Board notes the contention of the Veteran's representative, in a May 2008 letter, that no supplemental statement of the case (SSOC) has been issued in response to the Veteran's April 2005 notice of disagreement (NOD) with the initial evaluation for PTSD.  The 7-volume claims file includes the Veteran's substantive appeal, perfected July 15, 2005, by counsel, after the RO issued a June 2005 statement of the case.  The record reflects that a SSOC prepared in October 2006 was sent to the Veteran and to his representative.  Another SSOC was issued in July 2007, to the Veteran and to the attorney.  No copy of any SSOC was returned to VA. 

Absent clear and convincing evidence to the contrary, public officials are presumed to have properly discharged their duties, such as the mailing of SSOCs at issue here. Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Assertion of "non-receipt" of any document, by itself, does not constitute "clear evidence to the contrary" to rebut the presumption of regularity of administrative notice.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Nevertheless, in light of the favorable outcome concerning the initial evaluation for the Veteran's PTSD there is no prejudice to the Veteran. 

Voluminous VA inpatient and outpatient treatment records are associated with the 7 volumes of the claims file.  Records have been obtained from the Social Security Administration (SSA).  Private treatment records identified by the Veteran have been obtained.  The Veteran was afforded several formal VA examinations during the years since the Veteran submitted his claims for service connection for schizophrenia and increased evaluations for PTSD.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  

Again, the Veteran has been represented by an attorney for several years, including during appeals to the U.S. Court of Appeals for Veterans Claims. Evidence addressed in the Court's January 2011 Order as it applies to the duty to assist the Veteran to develop his claims have been obtained to include an October 2011 medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is no further duty to assist the Veteran to develop this claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Service connection for schizophrenia

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Alternatively, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  A psychosis is defined by statute or regulation as a "chronic" disease for which service connection may be presumed, if it appears to the required degree within the presumptive period.  See 38 U.S.C.A. § 1101.  A "psychosis" included schizophrenia.  See 38 C.F.R. § 3.384(f)(2012).

In order for a claim to be granted, there must be competent evidence of current disability; of incurrence or aggravation of a disease or injury in service; and of a nexus between the inservice injury or disease and the current disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.  Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical evidence is ordinarily required to prove the existence of a current disability and to fulfill the nexus requirement. 

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

An appellant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012). 

In the present case, the Veteran has submitted voluminous medical treatment records, both private and VA, verifying diagnoses of schizophrenia.  That element of his claim has been satisfied.  The Veteran must still, however, establish a nexus between his military service and the current diagnosis of schizophrenia, in order to establish entitlement to service connection. Id. 

The Veteran's service treatment records are negative for any complaints, findings, or diagnosis of a psychiatric disability.  His January 1977 service separation examination was negative for any psychiatric abnormalities.  He denied any history of depression, excessive worry, or nervous trouble of any sort in his December 1976 report of medical history. 

Following service separation in February 1977, the Veteran underwent VA medical examination in March 1979, at which time no psychiatric symptoms were reported by the Veteran.  No diagnosis of a psychiatric disorder was made by the examiner.  During hospitalization in February 1981, a diagnosis of depression was made, but no diagnosis of schizophrenia was assigned.  Likewise, on VA hospitalizations in December 1981, May 1983, December 1983, February 1984 through March 1984, September 1984, September 1986, and June 1995, no diagnosis of schizophrenia was made.  Records of the Veteran's September 1996 to November 1996 private treatment for back pain, including a brief hospitalization, disclose no diagnosis, history, or notation of a psychiatric disorder. 

The Veteran did not begin to report any psychiatric symptoms other than depression until approximately the late 1990s.  He again reported a history of depression during a July 1998 VA medical examination.  Thereafter, he began receiving regular VA medical treatment for psychiatric symptoms, and was diagnosed with schizophrenia, as noted above. 

The Veteran has not presented medical evidence that his schizophrenia was incurred during military service or within a year thereafter.  The medical evidence of record shows that the Veteran underwent multiple VA hospitalizations during the 1980s during which no diagnosis of schizophrenia was assigned, and establishes that no diagnosis of any psychosis was assigned within one year following the Veteran's service discharge. 

The Veteran has himself suggested that his symptoms of schizophrenia began during military service or within a year thereafter.  February 2001 reports of contact reflect that the Veteran's sister reported that the Veteran manifested symptoms of a psychiatric disorder, but those reports do not reflect discussion of when such symptoms as the Veteran's delusions or hallucinations were first observed by his sister, although she stated that the Veteran was exposed to stressors in service.  At his January 2005 VA examination, the Veteran implied that symptoms of a psychiatric disorder had been present for many years, because he stated that a marriage that began in 1975 ended in 1982 as a result of his sleep disturbances, including nightmares with flashbacks. 

In contrast, though, the report on a January 1998 examination for SSA purposes discloses that the Veteran's half-sister, S.C., stated that the Veteran was "fine" until about 18 months earlier.  S.C. reported that the Veteran was living with her.  At that time, S.C. observed abrupt changes.  The Veteran suddenly stopped taking care of himself and wouldn't bathe on a regular basis.  He began talking to their grandfather, who had been dead for 10 years.  The Veteran would wander off and sit in an abandoned house for hours, if not days, if the family did not watch him.  During this examination, the Veteran was disoriented to self, time, place, person, and situation.  The Veteran was obviously unkempt.  He was unable to tell the examiner whether he was right-handed or left-handed.  The examiner concluded that the Veteran remained confused.  The examiner assigned a diagnosis of chronic schizophrenia, paranoid type.

The Veteran is competent to state that he experiences such symptoms as hearing voices or having nightmares and he is competent to say how many years he has experienced such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson, lacking in medical training and expertise, the Veteran is not competent to address issues which require expert medical opinions, to include medical diagnoses, including as to a psychiatric disorder, or opinions as to medical etiology of a psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau, supra. 

The Board finds that the Veteran's statements regarding his belief that a psychiatric disorder has been present since service does not constitute competent evidence in this case because the identification of a particular mental disorder from varied symptoms is clearly not within the realm of lay expertise.  Mental disorders by their nature are not readily observable, as a broken leg or skin disorder.  Thus, the Veteran's statements are not competent medical evidence to establish the date of onset of schizophrenia. 

Clinical records dated in September 1996, October 1996, and November 1996 reflect that the Veteran received continuing treatment for back pain, including epidural injections, from a provider who was following him closely.  The provider's records disclose no findings of psychiatric symptoms or changes in the veteran's behavior.  These reports are consistent with the lay statements provided by S.C.  S.C.'s January 1998 report that the Veteran was "fine" until about 18 months prior to that examination is persuasive evidence that the Veteran's psychiatric symptoms were not observable by a layperson prior to that time, since the SSA records clearly reflect that the Veteran and S.C. had been residing together for several years.  Her 1998 statements that there was a marked change in the Veteran's behavior in late 1996 or early 1997 are more credible than her later statements submitted after the Veteran submitted his claim for VA compensation. 

There are extensive post-service clinical records which reflect that the Veteran was hospitalized several times following his service discharge for treatment of diagnosed physical disorders.  The post-service clinical records reflect treatment of a back injury the Veteran sustained at work in 1996, followed by continuous treatment from September 1996 through November 1996.  Despite the multiple VA and private hospitalizations from 1980 to November 1996, the only psychiatric disorder or symptoms identified was depression, noted in the 1980s. 

The Veteran's service treatment records and his medical treatment records immediately following service are negative for any diagnosis of, or treatment for schizophrenia.  The records of the Veteran's multiple hospitalizations, with no assignment of a diagnosis of schizophrenia prior to 1998, are persuasive evidence that no psychosis was medically diagnosed for many years following the Veteran's service discharge.  The Veteran has been diagnosed with schizophrenia, paranoid type as well as PTSD.  (His depressive disorders are compensated in the rating assigned his PTSD).  Schizophrenia was noted after 1998 in VA treatment records dated in September 2000 and June 2004 (noted in the January 2011 Joint Motion).  No medical professional has indicated that the Veteran's schizophrenia had its onset during military service or within a year thereafter. 

The Veteran's 1998 SSA examination demonstrates that the Veteran did not discuss any incident of service or any relationship between his symptoms and stressors he experienced in service.  The report of this examination, together with later VA examinations and summaries of hospitalizations, demonstrate that no medical provider linked the Veteran's schizophrenia to the Veteran's service.  Although the examiner who conducted the January 2005 VA examination specified that the Veteran's PTSD was related to events during his service, the examiner did not relate the Veteran's schizophrenia to his military service.

In the January 2011 Joint Motion, the parties to the motion posed questions concerning whether or not the PTSD noted in a June 18, 2004 VA treatment record represents (a) a progression of the September 2000 diagnosis of schizophrenia with PTSD symptoms, (b) a correction of an error in the September 2000 diagnosis of schizophrenia with PTSD symptoms, or (c) development of a new and separate condition.  See 38 C.F.R. § 4.125(b).  In response, the RO ordered a VA medical opinion be rendered.  In this regard, the October 2011 VA examiner stated that while it appeared that the Veteran experienced more decompensation than did most veterans diagnosed with PTSD, the examiner found inadequate support for a separate diagnosis of schizophrenia.  The examiner believed that the ongoing diagnosis of PTSD most likely (more than 50/50 probability) represented a more accurate representation of the Veteran's status than did a diagnosis of schizophrenia and should replace it.  In addition, the VA examiner's review of the case file revealed a reference by a VA psychiatrist in January 2000 to a diagnosis and treatment of the Veteran for PTSD during 1995.

The January 2011 Joint Motion also noted that the parties agreed that the medical treatise evidence was within the definition of competent medical evidence as provided under 38 C.F.R. § 3.159(a)(1) and the failure to discuss its probative value was in error.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999). 

The Board notes that the Court has held in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

The medical treatise submitted by the Veteran contain six extracts: (1) Hafner, H., Maurer, K., Trendler, G., an der Heiden, W., and Schmidt, M. (2005) The early course of schizophrenia and depression, European Archives of Psychiatry and Clinical Neuroscience, 255, 167-173; (2) Hamner, M.B. (1997), Psychotic features and combat-associated PTSD, Depression and Anxiety, 5, 34-38; (3) Kozaric-Kovacic, D. (2005), Prevalence of psychotic comorbidity in combat-related post-traumatic stress disorder, Military Medicine, 170, 223-226; (4) Morrison, A.P., Frame, L., and larkin, W. (2003), Relationships between trauma and psychosis: A review and integration, British Journal of Clinical Psychology, 42, 331-353; (5) Sautter, F.J., Brailey, K., Uddo, M., Hamilton, M.F., Beard, M.G., and Borges, A.H., (1999), PTSD and comorbid psychotic disorder: Comparison with veterans diagnosed with PTSD or psychotic disorder, Journal of Traumatic Stress, 12, 73-88; (6) Shaner, A. and Eth, S (1989), Can schizophrenia cause posttraumatic stress disorder? American Journal of Psychotherapy, 43, 588-597.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In this case, when evaluating the ultimate merits of this claim, the Board ascribes greater probative value to the October 2011 medical opinion rendered by the VA examiner than to the treatise evidence submitted by the Veteran.  After reviewing the entire claims files the VA examiner rendered an opinion based on the evidence of record and the Veteran's actual medical history.  In response to the question of whether the diagnosis of PTSD noted in the record represented a progression, correction, or evolution of a new condition relative to a diagnosis of schizophrenia noted in 2000, the examiner found inadequate support for a separate diagnosis of schizophrenia and believed that the ongoing diagnosis of PTSD most likely represented a more accurate representation of the Veteran's status than did a diagnosis of schizophrenia.  The Board interprets this opinion as meaning that the diagnosis of PTSD represents a correction of an error in a prior diagnosis.  Given this, the matter at hand would normally be rendered moot, as service connection is in effect for PTSD.  However, in light of McClain, and to afford the Veteran all due consideration, the Board will address whether, assuming the Veteran does have a separate psychiatric disability of schizophrenia, whether service connection for that disorder is warranted.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir 2009) (Separately diagnosed psychiatric conditions could be service connected, but cannot be separately rated unless they result in different manifestations.)  The Board concludes that the references provided from the studies are too general in nature to provide the favorable or unfavorable evidence to show service connection for schizophrenia.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  See Mattern, supra.  However, there is no such opinion evidence offered along with the treatise material.  The medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin, supra.  The medical treatise evidence submitted by the Veteran does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show any degree of specificity in the relationship or connection between the Veteran's military service and diagnoses of schizophrenia.

After reviewing the totality of the evidence, the Board finds the preponderance of the evidence is against service connection for schizophrenia.  The Veteran has not presented evidence that such a disability was incurred in active military service, or was manifested within a year thereafter.  There is also no credible evidence that the disorder could be related to service.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for service connection for schizophrenia must be denied 

Increased initial evaluation for PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify each disability. 

A rating that is assigned with a grant of service connection, such as the case in this appeal, must take into account all evidence of the nature and severity of the disability from the effective date of service connection.  Thus, the rating might be a "staged" rating, that is, one comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation for the disability at issue requires consideration of staged ratings.

As noted above, by a rating decision dated March 2012, the RO granted an evaluation of 100 percent for the Veteran's service connected PTSD because of hospitalization over 21 days from November 10, 2004; an evaluation of 70 percent from January 1, 2005; and evaluation of 100 percent because of hospitalization over 21 days from January 25, 2006; an evaluation of 70 percent from April 1, 2006; and an evaluation of 100 percent from October 28, 2011.  As the earlier effective date for service connection for PTSD was later granted back to October 10, 2000, the 70 percent rating was granted back to that date.  As noted above, treatment for the Veteran's PTSD was noted in 1995 and the earlier effective date for service connection for PTSD was granted effective October 10, 2000, the date of receipt of the Veteran's original disability claim for PTSD.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic And Statistical Manual For Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

The Veteran underwent psychiatric examination for SSA purposes in January 1998. At that time, the Veteran was essentially disoriented to person or place and was unable to provide relevant medical history.  A diagnosis of schizophrenia was assigned, and SSA granted disability benefits based on that diagnosis and a lumbar disorder. 

Summaries of the Veteran's VA hospitalizations in September 2000, September 2000 through October 2000, and February 2001 reflect assignment of a diagnosis of schizophrenia, paranoid type, with PTSD symptoms, but no separate diagnosis of PTSD was assigned.  The report of a February 2001 through March 2001 VA hospitalization reflects a diagnosis of schizophrenia, not otherwise specified, and polysubstance abuse with psychosis.  On VA examination afforded in August 2001, the examiner assigned a diagnosis of schizophrenia only, with no other psychiatric diagnosis.  The summaries of the Veteran's VA hospitalizations in February 2002 to March 2002, September 2002 to October 2002, and in October 2003 reflect a diagnosis of schizophrenia, paranoid type. 

Private outpatient treatment records dated from April 2002 to August 2004 reflect that a diagnosis of schizophrenia was listed as the assigned diagnosis for some outpatient treatment visits, a diagnosis of PTSD was listed for other visits, and some forms included both diagnoses.  However, no private treatment record prior to August 2004 discussed the Veteran's assigned psychiatric diagnoses. 

In November 2003, the Veteran was referred for additional screening.  In December 2003, he was screened for participation in an outpatient PTSD program.  A December 2003 interim care plan reflects that Veteran was approved for participation in the outpatient PTSD program to assist him to learn to cope better with his PTSD symptoms.  However, the records do not reflect reevaluation of the Veteran's assigned diagnosis of schizophrenia, also variously diagnosed as schizophrenia, paranoid type, with PTSD symptoms.  Beginning in December 2003, the Veteran attended several types of group therapy, including anger management group and nursing outpatient mental health therapy group. 

On June 18, 2004, the Veteran advised his treating psychiatrist at the Tuskegee VA Medical Center that he planned to attend the Salisbury, North Carolina PTSD inpatient treatment program and that he needed documentation that that a diagnosis of PTSD had been assigned.  The psychiatrist noted that the only psychiatric diagnoses of record were schizophrenia, paranoid type, and substance abuse.  The Veteran described the stressors he experienced in service.  The psychiatrist assigned a diagnosis of PTSD in addition to the diagnosis of schizophrenia, and assigned a GAF score of 50. 

In a private treatment record dated in August 2004, F.L., M.D., discussed the Veteran's in-service stressor and post-service clinical course.  Dr. L. assigned two Axis I diagnoses, paranoid schizophrenia and PTSD, and opined that the Veteran's PTSD was related to the in-service stressor of seeing two United Nations Command soldiers killed at the DMZ by North Korean forces.  Dr. L. assigned a GAF score of 50 and stated that the Veteran remained symptomatic with nightmares, withdrawal, flashbacks, depression, anxiety, intrusive thoughts and images and avoidance of more movies or movies involving helicopters. 

Thereafter, the Veteran was screened for the PTSD program at the Salisbury, North Carolina VA Medical Center, and was admitted to inpatient treatment there in November 2004, with an admission GAF score of 35.

At the time of VA hospitalization in November 2004, when a GAF score of 35 was assigned, the Veteran was aloof, guarded, sad, tense, apathetic, and had a dull affect, but there was no notation that he was disoriented to person or place, and he provided relevant history and symptoms unassisted.  The providers concluded that, although the Veteran had memory lapses and gaps, inability to focus, and mental confusion when he had intrusive thoughts, he was oriented in all spheres.  The summary indicates that the Veteran experienced auditory and visual hallucinations, but only as congruent with his stressors experience.  The Veteran's functioning improved during his admission, and a GAF score of 50 was assigned on discharge.

On VA examination conducted in January 2005, the Veteran and reported nightmares, flashbacks, nervousness, depression, irritability, anxiety, difficulty falling asleep and frequent awakening during the night.  He also reported recurrent intrusive, distressing thoughts about traumatic experiences and reported avoidant behavior.  The examiner concluded that the Veteran had delusions that people were against him or out to get him and heard voices telling him things from time to time. The examiner stated that the Veteran had moderate to severe symptoms of PTSD. The examiner assigned a GAF score of 45 to 55 for PTSD, and stated that the Veteran was unable to work because of his PTSD.  The examiner also assigned a GAF score of 45 to 55, for moderate to severe impairment in his social and industrial inadaptability due to schizophrenia, and a stated that the Veteran was unable to work as a result of his schizophrenia. 

VA treatment records to the present continue to reflect a GAF score generally at about 50, with periods of diminished functioning.

The clinical evidence establishes that PTSD was first referenced by a VA psychiatrist in January 2000 to diagnosis and treatment of the Veteran for PTSD during 1995 and not 2004.  As noted above; the VA examiner in October 2011, found inadequate support for a separate diagnosis of schizophrenia, but believed the ongoing diagnosis of PTSD most likely represented a more accurate representation of the Veteran's status than did a diagnosis of schizophrenia and should replace it.  

Since the October 2011 VA examiner found that the Veteran's earliest symptoms diagnosed as schizophrenia more likely represented PTSD, the Board finds that the evidence more nearly approximates a finding of total occupational and social impairment with gross impairment in communication and intermittent inability to perform activities of daily living from October 10, 2000 to October 27, 2011.  The Veteran also has memory loss and hallucinations and had been hospitalized on numerous occasions since 2000 although a clear diagnosis of PTSD had yet to be rendered.  The Veteran certainly does not meet all of the criteria for a 100 percent rating, but given the above findings, all doubt is resolved in the Veteran's favor that he should be entitled to a 100 percent rating for his PTSD.  

The Veteran's GAF score range has been from 35 to 50 which demonstrate serious social or occupational impairment, and are consistent with a 100 percent rating.

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a rating of 100 percent for PTSD from October 10, 2000 to October 27, 2011.  Therefore, entitlement to an increased rating for the impairment associated with PTSD is warranted.











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for schizophrenia is denied.

Entitlement to an initial rating of 100 percent for PTSD is granted from October 10, 2000 to October 27, 2011, subject to law and regulations applicable to payment of VA monetary benefits.



____________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


